 1                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9    DANIELLE LLERA,
                                         Plaintiff,   NO. 2:19-cv-00445
10
                  v.                                  STIPULATION AND ORDER
11                                                    EXTENDING DATE FOR
      TECH MAHINDRA (AMERICAS) INC.,                  ANSWER
12    a Delaware Corporation,
                                       Defendant.
13

14
                  WHEREAS Plaintiff served a Summons and Complaint on Defendant’s
15
     counsel on March 7, 2019, and a First Amended Complaint on Defendant’s
16
     counsel on March 19, 2019;
17

18                WHEREAS Defendant removed this matter to the United States District

19 Court for the Western District of Washington at Seattle on March 26, 2019;

20                WHEREAS Defendant’s current time to answer, move against, or
21
     otherwise respond to the Complaint is April 2, 2019;
22
                  WHEREAS Plaintiff has filed a motion to remand this action to state
23

     STIPULATION AND ORDER EXTENDING DATE FOR
     ANSWER - 1
      2:19-cv-00445

     1897269.02
 1 court proceedings; and

 2
                  WHEREAS counsel for the parties have conferred and agreed to extend
 3
     the time for Defendant to answer, move against, or otherwise respond to the
 4
     First Amended Complaint;
 5

 6
                  IT IS THEREFORE STIPULATED AND AGREED by and between the

 7 undersigned counsel for the parties that Defendant’s time to answer, move

 8 against, or otherwise respond to the First Amended Complaint is hereby

 9
     extended until seven (7) days after the Court issues a ruling on Plaintiff’s motion
10
     to remand.
11
                  IT IS SO ORDERED.
12

13
                  Dated this 1st day of April, 2019.

14

15
                                                   A
                                                   Robert S. Lasnik
                                                   United States District Judge
16

17
     Presented by:

18

19 By: s/ Kristin Nealey Meier
            Kristin Nealey Meier, WSBA #33562
20          RYAN SWANSON & CLEVELAND PLLC
            1201 Third Avenue, Suite 3400
21          Seattle, WA 98101-3034
            Tel: (206) 464-4224; Fax: (206) 583-0359
22
            kmeier@ryanlaw.com
23

     STIPULATION AND ORDER EXTENDING DATE FOR
     ANSWER - 2
      2:19-cv-00445

     1897269.02
 1
     KELLEY DRYE & WARREN LLP
 2

 3
     By: /s/ Mark A. Konkel
 4      Mark A. Konkel, Pro Hac Vice
        Steven R. Nevolis, Pro Hac Vice
 5      101 Park Avenue
 6
        New York, NY 10178
        Tel: (212) 808-7800; Fax: (212) 808-7897
 7      mkonkel@kelleydrye.com
        snevolis@kelleydrye.com
 8
     Attorneys for Defendant Tech Mahindra (Americas) Inc.
 9

10
     BEAN LAW GROUP
11

12 By: ______/s/ Matthew J. Bean________________

13
            Matthew J. Bean, WSBA #23221
            Cody Fenton-Robertson, WSBA #47879
14          Denny Building, Suite 500
            2200 Sixth Avenue
15          Seattle, WA 98121
            Tel: (206) 522-0618; Fax: (206) 524-3751
16
            matt@beanlawgroup.com
17          cody@beanlawgroup.com

18 Attorneys for Plaintiff

19

20

21

22

23

     STIPULATION AND ORDER EXTENDING DATE FOR
     ANSWER - 3
      2:19-cv-00445

     1897269.02
